Case 1:18-cV-08653-VEC Document 67 Filed 11/16/18 Page 1 of 6

Sweigert v. Goodman, USDC for the SDNY

D. George Sweigert, c/0

   

§ ». ;j;, 3 P.o. Box 152
‘~ * ‘ t Mesa, AZ 85211
November 11, 2018
Jason Goodman, CEO
Multimedia Systems Designs, Inc.
252 7th Avenue, APT #6S
New York, NY 10001

SUBJECT: Litigation in the U.S.D.C. for the S.D.N.Y. (Foley Square)
CASE #: 1:18-cv-08653-VEC, Judge Valerie E. Caproni

Dear Sir,

l. AS a preliminary matter it is noted that you have filed your fourth (4“‘) pleading
Without the necessary verification under oath as required by Local Rule 7.1, as shown below.

 

RULING TO SHOW CAUSE FOR DEFENDANT'S CONDUCT OF PROVIDING
FALSE ADDRESS & PERSISTENT EFFORTS TO AVOID SERVICE; ret to 4_?
MOTION FOR RULlNG TO SHOW CAUSE FOR DEFENDANT'S CONDUCT OF
PROVIDING FALSE ADDRESS & PERSISTENT EFFORTS TO AVOID

l l/O7/2018 §§ DEFENDANT/COUNTERCLAIMANT'S SUPPLEMENT TO MOTION FOR i
l

 

 

 

 

 

SERV}CE.. Document~» filed ~by~~~~~JasonGoodmant(sc)»(Entered; _,1,1/08/?0 l X\

 

2. You have been Warned on several occasions that such pleadings (lacking a 7.l
verification) can be treated as a legal nullity pursuant to the laws promulgated by the New York
Legislature. Again, I Will assume that docket no. 59 pleading (see above) is a legal nullity of no
consequence and the latest instantiation of your continued failure to follow Local Rule 7. l.

3. The subject matter of your legally moot pleading (See above) does raise the issue
of your myriad of purported NeW York chartered corporations and D/B/As that you claim to
operate as private businesses As you are Well aware, the Second Amended Complaint names
these purported entities as defendants to this litigation See docket no. 56 referenced below.

 

l ll/Ol/2018 §§ MEMORANDUM OF POlNTS & AUTHORITIES lN SUPPORT OF PLAlNTIFF'S
l AMENDED MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
PER FRCP lS(A); re: § Amended Complaint. Document filed by D George Sweigert.
(Attachments: # _l Proposed Second Amended Complaint)(sc) (Entered: 11/05/2018)

 

 

 

 

 

l

CASE #: 1:18~cv-08653-VEC, Judge Valerie E. Caproni

Case 1:18-cV-08653-VEC Document 67 Filed 11/16/18 Page 2 of 6

Sweigert V. Goodman, USDC for the SDNY

4. Depicted below is your registration of the trademark of “Crowdsource The Truth”
with the U.S. Patent and Trademark Office (USPTO). lt is noted that in this application an
address is assigned to l\/lultimedia System Design, Inc. (MDSI). The address listed for l\/IDSI is
also your apartment to which this letter is address.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

di _-

|:||_$‘_»¢;-,rizrly Number [Reg. N'umber]l Word Mark HCheck Status\|Live!Dead]
m arrszg?’o~ 55449&1 cauwnsouRcE THE TRUTH TSDR LNE

Word Mark CROWDSOURCE THE TRUTH

Goods and Services |C 0¢11. U‘S 100 101 107. G & S: Providing on-line videos featuring news in the nature of current event reporting, not down|oadable.
Srandard Charam)ers Claimed

Mark Drawing Code (4] STANDARD CHARACTER |viARK

Seria| Number 87752970

Fi|ing Date .January 12. 2018

Currerrt Basis lA

Origina| Fi|ing Basis lA

Pub|ished for Opposition June 5, 3018

Regisn'ation Number 5544901

Regis\ration Dane August 21. 2018

Owner ljREGISTRAl-|T) Mu|timedia System Design. |nc CORPORAT|OH HEW YORKSS 252 7th Avenue I*|ew York NEW YORK 1.0001
Disc|aimer' HO CLA|M 13 MADE TC\ THE EXCLUS|\/E R|GHT TO USE "CRO\WDSOURCE" APART FROM THE MARKAS SHOWI~|

Type of Mar'k SERV|CE MARK

Regis\:er PR|NCIPAL

LivelDead |ndicator L|VE

5. lt will be assumed that in your duties as “Chief Executive Officer” (CEO) of
MDSI you will be the cognizany designated individual to receive service and court documents
pursuant to N.Y. Civil Practice Laws and Rules (CPLR) § 3 ll “Personal service upon a

corporat~ion~~»or~governmental~Subdivision?,’,.»y If thisis,not,thet,,case,.please informstlle,,,und€r,St,i_gr,tl€;,d,,y t

and the Court as to the proper point of service for legal documents concerning “MDSI”.
Otherwise, the Secretary of State will be so advised

6. As a courtesy to you, the N.Y. State Department of State (DoS) corporate records
for “l\/IDSI” are displayed below. These records do not indicate your apartment as the
appropriate address for service.

 

CASE #: 1118-cv~08653~VEC, Judge Valerie E. Caproni

Case 1:18-cV-08653-VEC Document 67 Filed 11/16/18 Page 3 of 6

Sweigert v. Goodman, USDC for the SDNY

Selected Entity Name: MULTIMEDIA SYSTEM DESIGN, INC.
Selected Enu'ty Status Information
Current Entity Name: I\/lULTll\/lEDIA SYSTEI\/l DESIGN, INC.
DOS ID #: 1830828
Il\itial DOS Filing Date: JUNE 21, 1994
County: NEW YORI<
Jurisdiction: NEW YORK
Entity Type: DOMESTIC BUSINESS CORPORMION
Currel\t Entity Status: ACTIVE

Selected Entity Address Information

DOS Process (Address to which DOS will mail process if accepted on behalf of the entity`)

% RANDY S. NEWMAN, ESQ.
208 EAST 518'1` STREET

SUITE 200

NEW YORK, NEW YORI“§, 10022

Registered Agent
NONE

7. lt has been duly noted that you have apparently “scrubbed” or “erased” all information
that was contained on your microcomputer laptop on 10/25/2018. Your attention is
called to the video podcast you have placed on the Crowdsource The Truth media empire

as show below (https://www.voutube.com/watch?v=hnanubTLlw , Streamed live on
Oct 25, 2018).

 

 

b >\ 49 rsa:,:./;.s

 

Tonight Only ON Patreon The lnte|llgence
Assessment with Kevin Shipp - Targeted
lndividuals

' Jason Goodrnan

.. v. -"";‘“ , , 2.236\/@\,~5, ,
8. ln this video you make the following comments:
03.47 GOODMAN: l really have gone to town fixing this computer, so a lot of my .. uh .. you

know, bookmarks and previous things that were in memory have been
wiped out.

 

CASE #: l:lS-cv-08653~VEC, Judge Valerie E. Caproni

Case 1:18-cV-08653-VEC Document 67 Filed 11/16/18 Page 4 of 6

Sweigert v. Goodman, USDC for the SDNY

9. As you are well aware, via your acknowledgement of several anti-spoliation
evidence preservation e-mail messages, you have been under a duty for about 18 months to
safely preserve, protect and archive all electronic media, messages, text and other Electronic
Stored lnformation (ESI). Your admissions that you have “erased” or “scrubbed” everything in
your laptop computer’s memory is very troublesome lt should be duly noted that there have
been questions raised about anomalies in the “Certificate of Service” you transmitted to the
undersigned’s electron mail address on 10/10/2018 that apparently contained malware.

lO. ln general terms, Fed. R. Civ. Proc. (FRCP) Rule 26 addresses the discoverability
of ESl. lt is hereby demanded that you prepare an affidavit that describes exactly what actions
you took to “clean” or “scrub” your laptop computer on, or around, l()/25/2018. This would
include what types of software were used to clean such systems, how ESI erasure was
accomplished, back~ups or archived copies that were made, and other tools, techniques and
procedures (TT&PS) used by you to protect the integrity of the ESI on your laptop systems You
are hereby cautioned that such actions to scrub your laptop may be viewed by the Court as the
intentional destruction of evidence.

ll. Your attention is called to your personal appearance made at the New Jersey Tea
Party of Teaneck, New Jersey. This is depicted in the video below (URL:
https://www.voutube.com/watcli?v=Lf’ZAt4YCtiY , Streamed live on Sep l9, 2017).

 

 

 

Tea Party in Teaneck

JBSO'\ GOOde|'\

 

“ 9,390 views
12. ln the above cited video production (widely disseminated in a pervasive manner)

you spend a considerable amount of time discussing hacking techniques, destruction of evidence,
and evidence preservation beginning at time mark 35:00 to 42:00. ln fact, you specifically call-
out the laptop that was the personal property of “Laurel Everly” that you personally arranged to
be delivered to the U.S. Capitol Police, which was later transferred to the defense counsel for
“lmran Awan”, a defendant in a back fraud case. Therefore, it appears that you have more than a
mere cursory understanding of evidence preservation issues associated with laptops.

 

ii

CASE #: 1:18~cv-08653-VEC, Judge Valerie E. Caproni

Case 1:18-cV-08653-VEC Document 67 Filed 11/16/18 Page 5 of 6

Sweigert v. Goodman, USDC for the SDNY

l3. Finally, after searching all known databases for New York City, New York
County and New York State, l have not found any listing for the D/B/A known as (see below):

21St CENTURY 3D

Warm regards,

  
 

\
D.‘ . Swei
Copy provided:

PRO SE DlVlSlON, ROOl\/l 200

U.S. District Court

Southern District of New York (Foley Square)
500 Pearl Street

New York, N.Y. 10007-1312

 

"r

CASE #: 1:18-cv~08653-VEC, Judge Valerie E. Caproni

 

 
  
  
 
  
  
  

 

 

D. GEORGE SWEIGERT, C/O

P.o. izox 152
MESA, AZ 85211

 

 
 

11/16/18 Page 6 of 6

     
  
    
   
   

 

   

 

 

 

     

§ u,s. PosTAGE ,
3 § $s.ze "
g FcM LG ENv
§ 95621
; Dateofsale
3 11/11/18;¢
§ 06 23</1
11488361
usps FleT-c,LAsS MAlL®

 

SH|P 4.10 02
TO:

NEW YORK, NY 10007

    

USPS CERT|F|ED MA|L

9507 1067 0811 8315 0023 76

 

 

PRO SE DIVISIGN, R()OM #200
Clerk of the Court

U.S. District Court for the SDNY

(F()LEY SQUARE)

500 Pearl Street

New York, New York 10007-1312

 

 

